Citation Nr: 0936789	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  98-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for the 
lumbosacral strain for the period prior to June 20, 2000.

2.  Entitlement to an evaluation in excess of 10 percent for 
the lumbosacral strain for the period beginning June 20, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1994 to April 
1997. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issues on appeal in March 
2000, October 2003 and November 2005 for further development 
of the record.


FINDINGS OF FACT

1.  Prior to June 20, 2000, the lumbosacral stain was shown 
to be productive of a disability picture that more nearly 
approximates lumbosacral stain with characteristic pain on 
motion.  No muscle spasm on extreme forward bending or loss 
of lateral spine motion was demonstrated.

2.  As of June 20, 2000, the lumbosacral stain is shown to be 
productive of a disability picture that more nearly 
approximates that of lumbosacral strain with muscle spasm on 
extreme forward bending or loss of lateral spine motion, in 
standing position; additionally, forward flexion between 30 
and 60 degrees has been demonstrated.  Severe lumbosacral 
strain and forward flexion of the thoracolumbar spine less 
than 30 degrees has not been demonstrated by the evidence of 
record.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor the criteria for the assignment of a schedular rating 
of 10 percent, but not higher, for the lumbosacral strain for 
the period prior to June 20, 2000 have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5295 (2002); 
38 C.F.R. § 4.71a, DC 5235-5243 (2008).

2.  With resolution of reasonable doubt in the Veteran's 
favor the criteria for the assignment of a schedular rating 
of 20 percent, but not higher, for the lumbosacral strain for 
the period beginning on June 20, 2000 have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5295 (2002); 38 C.F.R. § 4.71a, DC 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded her comprehensive VA 
examinations addressing her disorder and contentions.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
her claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
initially appealed rating decision.  However, the RO 
readjudicated the issue on appeal, most recently in a July 
2009 Supplemental Statement of the Case.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the Veteran of the evidence needed to substantiate her 
claim and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letters the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this issue back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. § 
4.45.

In the initially appealed September 1997 rating decision, the 
RO granted service connection for the lumbosacral strain and 
assigned a non-compensable evaluation under DC 5295.  The 
assigned evaluation was effective on April 16, 1997.  
Subsequent to a March 2000 Board remand, in a June 2002 
rating decision, the RO increased the rating for the 
lumbosacral strain to 10 percent, effective on June 20, 2000.  
Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the Veteran's claim for an 
increased evaluation for the lumbosacral strain remains on 
appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993). 

VA and private facility treatment records document treatment 
the Veteran received for her various disorders, including her 
lumbosacral strain.  In a June 1997 VA examination, the 
Veteran complained of low back pain without radiation to the 
lower extremities.  When she had pain she took ibuprofen and 
soaked in a hot tub.  

Objectively, her gait was unguarded and she was able to walk 
on her heels and toes without difficulty.  Her range of 
motion was 90 degrees flexion, 45 degrees of extension, 45 
degrees lateral bending bilaterally, 80 degrees rotation 
bilaterally.  She exhibited a "slight" degree of pain with 
these range of motion evaluations.  There was no evidence of 
spasm or tenderness in the paravertebral muscles.  Remaining 
examination was unremarkable.  She was diagnosed with chronic 
strain of the lumbosacral spine with normal physical 
examination and range of motion studies.

VA treatment records are replete with reference to complaints 
of and treatment for worsening back pain.  In a subsequent 
June 1997 VA cranial nerves examination, the Veteran's chief 
complaint was lower back pain.  She reported that the pain 
persisted off and on and the quality of the pain was 
throbbing.  The severity of the pain ranged from 4-8 (10 
being the worst possible pain) and the frequency of the pain 
was 4 days out of 7.  There were no associated problems with 
the pain and she was able to perform her activities of daily 
living (ADLs).

Objectively, she had no punch tenderness over her spine.  
Additionally, she had no pin level noted over her back and no 
tenderness of either sciatic notch.  She did exhibit 
paravertebral tenderness bilaterally.  Additional examination 
findings were unremarkable.  Her diagnosed lumbar strain was 
confirmed.  The examiner indicated that the Veteran would 
benefit from a physical therapy program and referred the 
Veteran for a physical therapy consultation.

In a July 1997 treatment record, she complained of an aching 
stiff back pain (among other complaints).  Her back was not 
tender to palpation and there was no evidence of spasm.  She 
was prescribed medication for the back pain on an as needed 
basis and advised to continue with her physical therapy back 
exercises at home in order to prevent injury.  In an April 
1998 treatment record she complained the back pain was 
getting worse.

In a June 2000 VA examination, the Veteran complained of a 
constant low back pain, intensity level of 5/10 with flare-
ups precipitated by bending, lifting, reaching, carrying 
heavy loads, prolong standing and walking and climbing 
several flights of stairs.  During the flare-ups which 
occurred almost daily, the pain exacerbated to the level of 
8/10 with radiation to the back and sides of her legs.  The 
pain was alleviated by lying down and taking either ibuprofen 
or aspirin.  She did not need an assistive device for 
ambulation.

Objectively, she had normal posture and gait and her lumbar 
spine was without deformity.  "Lifting: abnormal mobility on 
post motion or muscle spasm."  There was mild tenderness on 
palpation of the paravertebral muscle.  There was no 
tenderness on palpation of the sciatic notches.  Her range of 
motion was 60 degrees flexion, 15 degrees of extension, 15 
degrees lateral bending bilaterally, 45 degrees rotation 
bilaterally.  Straight leg raising was to 50 degrees with 
pain in the lumbar area.  Otherwise muscle strength was full 
in the lower extremities.  She could walk on her toes and 
heels without pain and could squat and stand with slight 
pain.  X-rays showed normal findings.

She was diagnosed with lumbosacral strain with sciatica.  The 
examiner opined that the pain could significantly limit her 
functional ability during flare-ups or when the lower back 
was used repeatedly over a period of time.  The examiner 
noted that the Veteran had intermittent relief with 
medications.

In a February 2001 VA examination, the Veteran complained of 
chronic low back pain.  She rated the daily back pain an 8 
(on a scale of 1-10).  She had flare-ups of low back pain 
after prolonged standing or repeatedly bending over; during 
these flare-ups, she rated the back pain a 10.  She reported 
that the flare-ups of pain were "excruciating."  The back 
pain radiated into her hips bilaterally which was made worse 
any time she had to walk or stand for a prolonged period of 
time.  She also complained of a shooting pain that radiated 
into her legs bilaterally all the way down to her feet.  Her 
back pain was alleviated somewhat by pain medications, muscle 
relaxants and lying down.  The pain did not interfere with 
her ADL; however, it prevented her from engaging in vigorous 
exercise or playing sports, activities she once engaged in.

Objectively, neurological evaluation was unremarkable.  She 
was able to flex forward 90 degrees with pain beginning at 90 
degrees.  She had 10 degrees of lateral flexion bilaterally.  
The examiner noted that previous x-rays were normal.  The 
examiner reported that no signs of persistent symptoms 
compatible to sciatic neuropathy were found.  There was no 
pain or muscle spasm.

The Veteran was diagnosed with low back pain; however, there 
was no evidence of chronic degenerative joint disease of the 
lumbosacral spine.  Although no evidence of sciatic 
neuropathy was seen, the examiner indicated that EMG was 
needed to definitively diagnose sciatic neuropathy.  In this 
regard, a March 2001 EMS showed bilateral "L-S 
radiculopathy, minimal criteria."

In an August 2001 treatment record, the Veteran complained of 
back pain following a motor vehicle accident in May 2001.  
She indicated that she was receiving treatment for the back 
pain in a private medical facility.  

Private treatment records document the treatment she received 
for the back pain.  In a September 2001 private record, the 
Veteran complained of constant moderate low back pain with 
periods of severe excruciating pain with radiation down her 
posterolateral legs into her feet, right greater than left.  
She occasionally had paresthesias and numbness into the right 
fifth toe.  The record indicated that a June 21, 2001 MRI 
report showed L5-S1 disc degeneration with mild bulging of 
the annulus fibrosis.

Objectively, she ambulated very slowly with a careful gait 
pattern.  She was able to walk on her heels and toes with 
good balance and coordination.  She had decreased range of 
motion of the lumbar spine.  The examiner concluded that the 
May 2001 vehicle accident caused the Veteran's current lumbar 
spinal conditions.

In a June 2002 private treatment record, the Veteran 
described her low back pain intensity as regularly being 8 
out of 10.  The examiner reported that range of motion of the 
low back was reduced to 50 percent of the normal ranges.  She 
had some mild paraspinal muscle spasm and straight leg raises 
caused some discomfort at 40 and 60 degrees of the left and 
right respectively.  

In an October 2002 private treatment record, the Veteran 
complained of increase in her low back pain.  She had 
difficulty going from a seated to a standing position and 
walked with a careful gait pattern.  She had decreased range 
of motion of the lumbar spine.  The physician advised her of 
the available treatment options.

In a May 2003 private treatment record, the Veteran 
complained of continued low back pain with radiation into her 
legs.  She did have associated numbness and paresthesias in 
the lower extremities.  Epidural injections did reduce some 
of her leg pain; however, she continued to have daily severe 
low back pain.

Objectively, she ambulated with a slow, steady gait.  Lumbar 
range of motion on forward flexion was approximately 25 
percent of normal range.  She did have paravertebral muscle 
spasm.  Straight leg raise was positive bilaterally in the 
seated position at approximately 30 degrees bilaterally 
reproducing low back pain.  The physician advised her of the 
available treatment options.

In an August 2004 VA examination, the Veteran complained of 
low back pain that shot up and down her spine and into her 
legs.  She had flare-ups, 2-4 times per month, lasting 4 days 
at a time in which the pain was more severe and did limit 
some of her activity; however, she was still able to 
function.  She was able to fulfill all her ADLs.  She used a 
back pillow for driving and could only sit for 20 minutes at 
a time and only walk for 15 minutes at a time.  She 
occasionally used biofreeze cream and a heating pad for 
relief.

Objectively, her range of motion was 30 degrees flexion (with 
pain from 20-30 degrees), 20 degrees of extension (with pain 
from 10 to 20 degrees), 20 degrees lateral bending 
bilaterally (with pain from 10-20 degrees) and 30 degrees 
rotation bilaterally (with pain from 20-30 degrees).  The 
examiner indicated that the signs of pain were that the 
Veteran grimaced and then began to cry.  Range of motion 
remained the same following repetitive motion.  Neurological 
examination was unremarkable.  The examiner noted that 
previous X-rays were normal.  There was no muscle spasm, 
guarding, abnormal gait, scoliosis, lordosis or kyphosis.  
There were no gross objective neurological abnormalities.

In a February 2009 VA examination, the Veteran complained of 
constant pain across the low back (mostly in the center) 
sometimes with intermittent radiation down the lower 
extremities.  Aggravating factors of the pain included 
prolonged sitting/standing/walking, going up and down stairs, 
moving from lying to seated position.  The pain was 
alleviated by lumbar pillow and heating pad.  She also 
complained of back weakness, muscle spasms, stiffness, 
swelling, instability and fatigability.  The pain affected 
her job because she was a teacher and had difficulty with 
prolonged standing and sitting.  She reported that she had 
missed time from work and had been tardy to work.  She 
reported additional moderate to severe effect on her other 
ADLs.

Objectively her posture, gait, spinal curvature and muscle 
tone were normal.  There was no ankylosis.  There was no 
muscle spasm; however, there was tenderness to palpation in 
the middle of the lumbosacral spine, pain with motion and 
moderate guarding of motion.  Her range of motion was 75 
degrees flexion, 25 degrees of extension, 25 degrees lateral 
bending and 25 and 20 degrees rotation left and right 
respectively.  She had pain at the endpoints in all ranges of 
motion.  X-rays of the lumbar spine were negative.  There 
were no nonorganic physical signs observed on neurological 
examination.

The Veteran's diagnosed lumbosacral strain was confirmed.  
The examiner indicated that the Veteran's subjective 
complaints were at least as likely as not supported by the 
objective evidence. 

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  A 40 percent evaluation is assigned in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  This was renumbered 
as Code 5243 under the criteria change in 2003.

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective on September 
26, 2003.  This further revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), addressing lumbosacral strain, a non-
compensable evaluation was assigned for lumbosacral strain 
with slight subjective symptoms only, a 10 percent evaluation 
was in order for lumbosacral strain with characteristic pain 
on motion while a 20 percent evaluation was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation was assigned for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of motion of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is assigned for forward flexion of the 
lumbar spine greater than 60 degrees but not greater than 85 
degrees; combined range of motion of the lumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the lumbar spine greater than 30 degrees but not greater than 
60 degrees; combined range of motion of the cervical spine 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the lumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire lumbar spine.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation contemplates 
unfavorable ankylosis of the entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees and of the cervical spine is 340 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
As noted, the section for intervertebral disc syndrome is now 
5243. 

The Board has applied all of the noted criteria to the case 
at hand.  Given its review of the evidence, the Board finds 
that the facts support a 10 percent rating under former DC 
5295 for the time period prior to June 20, 2000.  Given the 
Veteran's consistent complaints of pain, aching and stiffness 
and the results of range of motion testing with "slight 
pain" (June 1997 VA examination), the Board feels that the 
evidence reflects the Veteran's lumbar spine disability is 
more analogous to lumbosacral strain with characteristic pain 
on motion.  See DeLuca, supra.  

As the Veteran did not demonstrated evidence of lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, an 
evaluation in excess of 10 percent is not warranted for the 
time period prior to June 20, 2000.

For the time period beginning June 20, 2000, the Board finds 
that the facts support a 20 percent rating under former DC 
5295 and current DC 5237.  To that end, the Board notes that 
when a Veteran's claim is pending at the time that regulatory 
amendments are made to the applicable diagnostic code 
sections, he or she is entitled to application of the rating 
criteria most favorable to his claim.  Diorio v. Nicholson, 
20 Vet. App. 193, 197 (2006).  However, in this case 
discussion on which rating criteria is more favorable to the 
Veteran would be purely academic given that both criteria 
support assignment of an increased 20 percent evaluation.

To that end, the Board notes that the evidence shows a loss 
of lateral spine motion.  Thus a 20 percent evaluation is 
warranted under the former DC 5295.  Additionally, the 
evidence also shows forward flexion of the lumbar spine 
greater than 30 but not greater than 60 degrees.  Thus a 20 
percent evaluation is warranted under the current DC 5237.  

The Veteran has not demonstrated evidence of severe 
lumbosacral strain, forward flexion less than 30 degrees, 
ankylosis or intervertebral disc syndrome.  Thus, an 
evaluation in excess of 20 percent is not warranted under the 
former or current provisions contemplating lumbar spine 
disabilities.  The Veteran complains of radiating pain into 
the lower extremities.  Despite the Veteran's complaints, 
objective neurological findings were normal.  Thus separate 
evaluations for neurological deficits are not warranted.

Overall, as the evidence supports the assignment of an 
evaluation of 10 percent for the service-connected 
lumbosacral strain for the time period prior to June 20, 
2000; and the assignment of an evaluation of 20 percent for 
the lumbosacral strain for the time period beginning June 20, 
2000, the appeal to this extent is allowed.  See 38 C.F.R. 
§ 4.7.

Finally there is no basis for an extraschedular rating in 
this case.  These ratings contemplate some impairment of 
employment.  There is no evidence of such unusual symptoms or 
findings as to render application of the regular schedular 
provisions impractical.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).




	(CONTINUED ON NEXT PAGE)




ORDER

A rating of 10 percent, but not higher, for the lumbosacral 
strain for the period prior to June 20, 2000 is granted to 
this extent, subject to the regulations controlling 
disbursement of VA monetary benefits.

A rating of 20 percent, but not higher, for the lumbosacral 
strain for the period beginning on June 20, 2000 is granted 
to this extent, subject to the regulations controlling 
disbursement of VA monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


